DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “a data processing operable to …” It appears this was likely meant to recite “a data processing unit operable to …” (based on claim 19 which recites “the data processing unit”).  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: line 1 reads “…wherein the data processing unit further operable …” This should read “… wherein the data processing unit is further operable …”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0257257 A1 to Grant et al. (hereinafter “Grant”).
	Regarding Claims 16-18, Grant teaches a system for performing an ophthalmic procedure on an eye including a lens and a retina, the eye having an optical path from the lens to the retina, the system comprising: 
a laser (see laser unit 12 and/or laser beam 18 in FIG. 1); 
a data processing unit (computer/comparator 16 in FIG. 1) operable to: 
receive an image of at least a portion of the eye (see e.g. “the imaging beam 22 is used to create three dimensional images of selected tissues within the eye 20. As indicated in FIG. 1, these images are then passed to the computer/comparator 16 for use by the computer/comparator 16 in controlling the laser unit 12” in Para. 23); 
determine at least one keep out zone based on the image, the at least one keep out zone including the retina (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
identify at least one undesirable feature based on the image (see e.g. “floaters” and “this computer program can include information about the location and dimensions of the targeted tissue 38''' requiring emulsification” in Para. 31; also see “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” which is also in Para. 31); 
select an undesirable feature of the at least one undesirable feature for removal (see Para. 31 generally), at least a portion of the undesirable feature residing outside of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
a control unit (see e.g. “the focal spot of the laser beam is guided using closed loop feedback by the computer program” in Para. 12; the “control unit” here is embodied as at least part of laser unit 12 in the reference) coupled with the laser and the data processing unit (see FIGS. 1 and 5), the control unit operable to control the laser to perform laser removal of the at least the portion of the undesirable feature (see e.g. “a computer program defines a focal spot path through the targeted tissue in the vitreous cavity” in Para. 12) without targeting any portion of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34).

Regarding Claim 19, see e.g. “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” in Para. 31.

Regarding Claim 20, see detector 14 in e.g. FIG. 1 and described in e.g. Para. 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of US 2016/0074214 A1 to Palanker et al. (hereinafter “Palanker”).
Regarding Claims 16-18, Grant teaches a system for performing an ophthalmic procedure on an eye including a lens and a retina, the eye having an optical path from the lens to the retina, the system comprising: 
a laser (see laser unit 12 and/or laser beam 18 in FIG. 1); 
a data processing unit (computer/comparator 16 in FIG. 1) operable to: 
(see e.g. “the imaging beam 22 is used to create three dimensional images of selected tissues within the eye 20. As indicated in FIG. 1, these images are then passed to the computer/comparator 16 for use by the computer/comparator 16 in controlling the laser unit 12” in Para. 23); 
determine at least one keep out zone based on the image, the at least one keep out zone including the retina (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
identify at least one undesirable feature based on the image (see e.g. “floaters” and “this computer program can include information about the location and dimensions of the targeted tissue 38''' requiring emulsification” in Para. 31; also see “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” which is also in Para. 31); 
select an undesirable feature of the at least one undesirable feature for removal (see Para. 31 generally), at least a portion of the undesirable feature residing outside of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
a control unit (see e.g. “the focal spot of the laser beam is guided using closed loop feedback by the computer program” in Para. 12; the “control unit” here is embodied as at least part of laser unit 12 in the reference) coupled with the laser and the data processing unit (see FIGS. 1 and 5), the control unit operable to control the laser to perform laser removal of the at least the portion of the undesirable feature (see e.g. “a computer program defines a focal spot path through the targeted tissue in the vitreous cavity” in Para. 12) without targeting any portion of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34).

It is admittedly unclear whether Grant’s initial target data (i.e. initial identification) for the floater(s) is obtained from image data (although it seems clear that this would be possible in Grant since it is taught that the image data can be used for tracking the floaters – also see e.g. “To achieve the accuracy necessary for the procedures described herein, the treatment/emulsification of tissue is performed by a computer-controlled laser, wherein the control reference is preferably provided by an imaging detector using a technique such as (see the abstract of Palanker: “…  The system also includes one or more controllers programmed to automatically scan tissues of the patient's eye with the imaging assembly; identify one or more boundaries of the one or more floaters based at least in part on the image data; iii. identify one or more treatment regions based upon the boundaries; and operate the optical scanning system with the pulsed laser to produce a treatment beam directed in a pattern based on the one or more treatment regions”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Grant to have the controller identify and select the target area based on initial image data, as taught by Palanker, because this would advantageously allow the initial target(s) to be set automatically and with the accuracy and precision of computer control. 

Regarding Claim 19, see e.g. “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” in Para. 31.

Regarding Claim 20, see detector 14 in e.g. FIG. 1 and described in e.g. Para. 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mordaunt ‘782: generally pertinent, see title, abstract and FIG. 1;
Palanker ‘214: generally pertinent, see abstract;
Schuele ‘003: generally pertinent, see Paras. 1-5 and 106-107.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792